Citation Nr: 0635401	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for osteoarthritis of 
multiple joints (other than the left knee).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which, in pertinent part, denied the 
veteran's application to reopen a claim for service 
connection claim for arthritis of multiple joints.  The 
veteran was notified of this decision in August 2002 and 
disagreed with it later that same month.

(In its July 2002 decision, the RO also granted the veteran's 
claim for service connection for chondromalacia and arthritis 
of the left knee; a 10 percent rating was assigned effective 
September 16, 1978 (the day after the date of the veteran's 
discharge from active service); denied the veteran's claims 
for a rating in excess of 10 percent for hypertension and a 
compensable evaluation for a residual scar of the left knee; 
and denied his claims for service connection for heart 
disease and an eye disorder.)

In a Statement of the Case issued in April 2003, the RO 
essentially reopened the veteran's previously denied claim 
for service connection for "whole body" arthritis and 
characterized it as two different claims.  First, the RO 
denied service connection for degenerative joint disease of 
the cervical spine on the merits.  Second, the RO denied 
service connection for seronegative spondyloarthropathy on 
the merits.  The RO also included service connection for a 
dental disability based on in-service trauma (which it 
characterized as "dental problems") as an appellate issue.  
The veteran then filed a VA Form 9 in August 2003, perfecting 
a timely appeal only on her claims for service connection for 
degenerative joint disease of the cervical spine and 
seronegative spondyloarthropathy.  She also attempted to 
perfect an appeal on her claim for service connection for a 
dental disability based on in-service trauma.  The veteran 
further indicated on the VA form 9 that she wanted a Travel 
Board hearing.

A Travel Board hearing was held in October 2004 before a 
Veterans Law Judge who has since retired from the Board.

In an August 2005 rating decision, the RO granted service 
connection for  neuroforaminal stenosis of the cervical spine 
with occipital tension headaches, and assigned a 20 percent 
disabling effective July 2, 2001 (the date of the veteran's 
claim).  The RO also granted service connection for 
degenerative disc disease of the thoracolumbar spine, and 
rated it 10 percent disabling effective February 16, 2002.  
Since the veteran has not disagreed with the rating or 
effective date assigned for either disability, issues 
pertaining to neuroforaminal stenosis of the cervical spine 
with occipital tension headaches or degenerative disc disease 
of the thoracolumbar spine are no longer in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In November 2005, the Board reopened the veteran's claim for 
service connection for multiple joints and remanded the claim 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.  In its 
decision, the Board noted that the veteran's claim for 
service connection for a dental disability due to in-service 
trauma was not in appellate status because there had been no 
rating decision issued by the RO on this claim.  The Board 
referred this claim to the RO for appropriate disposition.  A 
review of the claims file does not show that the RO has 
adjudicated this claim since the Board's prior remand.  
Accordingly, the Board again refers the veteran's service 
connection claim for a dental disability based on in-service 
trauma to the RO for appropriate disposition.

In a Supplemental Statement of the Case issued in May 2006, 
the RO denied the veteran's claim for service connection for 
a disability involving multiple joints on the merits.  The RO 
noted that recent a VA examination of the veteran in March 
2006 had shown no clear diagnosis of seronegative 
spondyloarthropathy and that the veteran's underlying problem 
was osteoarthritis.  Accordingly, the Board has characterized 
the issue as stated on the first page of this decision.  

Pursuant to a request from the veteran, this appeal must 
again REMANDED to the RO via the AMC for another Travel Board 
hearing.  VA will notify you if further action is required on 
your part.


REMAND

As noted in the Introduction, the veteran was afforded a 
Travel Board hearing in October 2004 before a Veterans Law 
Judge (VLJ) who has since retired.  Pursuant to current law 
and regulations, the Board sent a letter to the veteran in 
October 2006 notifying her that the VLJ who had conducted her 
Travel Board hearing in October 2004 had since retired and 
requested clarification on whether she wanted an additional 
hearing.  The veteran responded later that same month, in 
October 2006, by stating that she wanted another Travel Board 
hearing at the RO.  

Given the expressed intent of the veteran, this case must be 
returned to the RO to arrange for a Travel Board hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).  Accordingly, the case is REMANDED for 
the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the veteran and 
her representative concerning this hearing 
should be included in the claims file.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this REMAND are to comply with due process 
considerations and to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21- 1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

